Citation Nr: 0334460	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-18 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The appellant is the widow of the veteran who had 20 years of 
active service from January 1952 to January 1972.  The 
veteran died in January 1998.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision of the RO.  

The question of service connection for the cause of the 
veteran's death was addressed in an April 1998 rating 
decision by the RO.  

The current claim concerns, in part, whether service 
connection for the cause of the veteran's death may lie under 
38 C.F.R. § 3.309(e) ("[d]isease[s] associated with exposure 
to certain herbicide agents") as amended by 66 Fed. Reg. 
23155-23169 (2001) (adding Type 2 diabetes mellitus, also 
known as Type II diabetes mellitus or adult-onset diabetes).  

This claim had not previously been considered under the 
amended regulation, which potentially provides a "new cause 
of action" not subject to the usual requirement of new and 
material evidence to reopen.  See Spencer v. Brown, 4 Vet. 
App. 283 (1993); Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998).  




REMAND

A certificate of death reflects that the cause of the 
veteran's death in 1998 was due to cardiorespiratory arrest.  
The other significant conditions noted as contributing to the 
veteran's death-but not resulting in the underlying cause-
include chronic obstructive pulmonary disease, vascular 
disease and renal failure.  
 
Of note is a private medical statement, dated in June 2001, 
which indicates that the veteran had been receiving medical 
treatment for renal failure and heart failure as a 
consequence of diabetes mellitus at the time of his death.  
It was the opinion of the private physician that Type II 
diabetes mellitus contributed significantly to the immediate 
cause of the veteran's death.  

The Board notes that there are no terminal hospital records 
from the Tuomey Regional Medical Center, nor any private 
medical records pertaining to the veteran's medical treatment 
for diabetes mellitus or any associated medical conditions.  
These records are relevant to the appellant's claim.  

The duty to assist the appellant in the development of facts 
pertinent to her claim includes obtaining all relevant 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

Moreover, the appellant contends that she is entitled to 
service connection for the cause of the veteran's death 
because the veteran's diabetes mellitus was a result of 
exposure to herbicides in service.  

The veteran's relevant service personnel records are relevant 
to her claim, as she has raised the issue of entitlement 
under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) (2003), requiring 
duty or visitation in the Republic of Vietnam or service in 
the waters offshore during the Vietnam Era.  

The Board notes that, in response to the RO's request for 
information, the service department had indicated that the 
dates of the veteran's service in Vietnam were not documented 
as a matter of record.  However, in the RO's request for 
information, the dates shown as those of the veteran's active 
duty were inaccurate.  The veteran's active service has been 
verified through January 1972, not January 1966.

Consequently, the RO should again attempt to obtain any 
records of the veteran's active duty or visitation in the 
Republic of Vietnam through January 1972.

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38  U.S.C.A. § 5103(b)(1).  

The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps, 
in accordance with 38 U.S.C.A. 
§ 5103A(c), to request that the appellant 
supply the names and addresses of all 
facilities that have treated the veteran 
for diabetes mellitus, renal failure, and 
heart failure within the year prior to 
his death in January 1998.  The RO should 
then take all necessary steps to obtain 
copies of all records not already 
contained in the claims folder.  The RO 
should also inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under 38 U.S.C.A. 
§ 5103A(b)(2).  

2.  The RO should request a search of the 
veteran's service personnel records from 
the National Personnel Records Center 
(NPRC) for any documentation of military 
service, visitation, or duty in Vietnam 
or service in the waters offshore from 
January 1962 through January 1972.  Any 
records bearing on this point should be 
associated with the claims folder.  

3.  The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

4.  After providing the veteran with the 
appropriate time to submit additional 
evidence-see Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), the RO should 
review all of the evidence of record and 
readjudicate the claim on appeal, taking 
into consideration the provisions of 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  
If any of the desired benefits are not 
granted, an appropriate Supplemental 
Statement of the Case should be furnished 
to the appellant and her representative.  
They should also be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


